Citation Nr: 0334864	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
from an undiagnosed illness manifesting as headaches and 
respiratory symptoms in a Persian Gulf veteran.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center, or any other appropriate 
agency, and obtain the veteran's May 1989 
to May 1992 clinical records of treatment 
for respiratory symptoms, including 
recurrent cough, at a military hospital 
in Krabbenlock, Germany.  If records 
cannot be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  After completion of Step #1, note the 
veteran's October 2002 change of address, 
and make arrangements with the 
appropriate medical facility in South 
Korea for the veteran to be accorded 
neurological and respiratory examinations 
to determine whether his headaches and 
respiratory symptoms (including recurrent 
cough) are due to undiagnosed illness 
associated with duty in the Southwest 
Asian Theater from December 1990 to May 
1991 or any other event in active service 
from May 1989 to May 1992.  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  

Headaches due to undiagnosed illness.  
The neurological examiner should conduct 
all indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: a) the medical classification of 
current headaches, if any, and the data 
for classification; b) whether it is as 
likely as not that current headaches had 
onset during active duty from May 1989 to 
May 1992, or in the presumptive period 
following service from May 1992 through 
December 2006, and that current headaches 
resulted from undiagnosed illness 
associated with duty in the Southwest 
Asian Theater from December 1990 to May 
1991, or any other event in service from 
May 1989 to May 1992; and c) whether it 
is as likely as not that current 
headaches preexisted service and were 
permanently worsened in service from May 
1989 to May 1992.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

Respiratory symptoms (including recurrent 
cough) due to undiagnosed illness.  The 
respiratory examiner should conduct all 
indicated studies, note whether the 
claims file was reviewed prior to the 
examination, and state a medical opinion 
as to: d) the medical classification of 
current respiratory symptoms (including 
recurrent cough), if any, and the data 
for classification; e) whether it is as 
likely as not that current respiratory 
symptoms (including recurrent cough) had 
onset during active duty from May 1989 to 
May 1992, or in the presumptive period 
following service from May 1992 through 
December 2006, and that current 
respiratory symptoms (including recurrent 
cough) resulted from undiagnosed illness 
associated with duty in the Southwest 
Asian Theater from December 1990 to May 
1991, or any other event in service from 
May 1989 to May 1992; and f) whether it 
is as likely as not that current 
respiratory symptoms (including recurrent 
cough) preexisted service and were 
permanently worsened in service from May 
1989 to May 1992.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



